DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 17 is objected to because of the following informalities:  Typographical error in the word indentification.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 20 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 20 recites the limitation "the correlation procedure" in the last limitation.  There is insufficient antecedent basis for this limitation in the claim.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 13 and 17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Us 8,531,523 to Anderson et al. (hereinafter Anderson).


Regarding independent claim 1, Anderson teaches a device, comprising: 
a housing (camera 601 or 602 housing, see Fig. 6); and 
a shielding device configured to prevent a transceiver device, which receives first signals from a wireless device, from receiving second signals from a direction that is determined to be outside a field of view of a camera device (directional identification node 603 receives first signals from wireless device 615 from the direction 605 that is co-located in the direction of the field of views 604 and 607, see Fig. 6, other directions can be shielded, see col. 2 lines 58-60).

Regarding claim 2, Anderson teaches the device of claim 1, further comprising an adjustment device configured to: 

change a second orientation of the shielding device corresponding to the first orientation (see col. 2 lines 58-60).

Regarding claim 3, Anderson teaches the device of claim 1, further comprising the transceiver device and the camera device that generates video data indicative of visual images of the field of view of the camera device (cameras 601 and 602 capture data of field of views 604 and 607 and directional identification node 603 with coverage area 605, see Fig. 6).

Regarding claim 4, Anderson teaches the device of claim 3, further comprising: 
a processor (controller/server 608 comprises a processor, see Fig. 6); and 
a memory that stores executable instructions that, when executed by the processor, facilitate performance of operations (controller/server 608 comprises a memory to store instructions, see Fig. 6), comprising: 
in response to receiving the first signals, generating device data, the device data comprising: 
device identifier data indicative of an identifier of the wireless device (wireless device 615 ID is received, see col. 14 lines 48-66); and 
signal strength data indicative of a signal strength metric of the first signals (videometric data includes signal strength using techniques such as medium accuracy location technologies, see col. 2 lines 4-15); and 
performing a time synchronization procedure comprising synchronizing, according to time, the video data and the device data (time stamped ID is part of the data correlated, see col. 14 line 57 to col 15 line 3).

Regarding independent claim 13, Anderson teaches a device comprising: 
a processor (controller/server 608 comprises a processor, see Fig. 6); and 
a memory that stores executable instructions that, when executed by the processor, facilitate performance of operations (controller/server 608 comprises a memory to store instructions, see Fig. 6), comprising: 
receiving video data indicative of visual images of a field of view of a camera device (cameras 601 and 602 capture data of field of views 604 and 607, see Fig. 6); 
receiving a first signal from a wireless device, wherein the first signal is determined to originate from the field of view of the camera device (directional identification node 603 receives first signals from wireless device 615 from the direction 605 that is co-located in the direction of the field of views 604 and 607 of cameras 601 and 602, see Fig. 6); 
in response to the receiving the first signal, generating device data, comprising: 
device ID data indicative of an identifier of the wireless device (wireless device 615 ID is received, see col. 14 lines 48-66); and 
signal strength data indicative of a signal strength metric of the first signal (videometric data includes signal strength using techniques such as medium accuracy location technologies, see col. 2 lines 4-15); and 
performing a time synchronization procedure comprising synchronizing, according to time, the video data and the device data (time stamped ID is part of the data correlated, see col. 14 line 57 to col 15 line 3).

Regarding independent claim(s) 17, claim(s) is/are drawn to the method used by the corresponding apparatus in claim(s) 13 and is/are rejected for the same reasons used above.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 5 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Anderson in view of US 2020/0294293 to Boenig, II et al. (hereinafter Boenig).

Regarding claim 5, Anderson discloses the claimed invention except for “wherein the operations further comprise assigning labels to objects determined to be in the field of view comprising assigning a visual label to a first object that is visible in the video data and assigning a radio label to a second object identified by the device data”.
However, Boenig teaches a system for providing persistent augmented reality (AR) objects “wherein the operations further comprise assigning labels to objects determined to be in the field of view (AR tagging objects 420 in the field of view of the AR Device 410) comprising assigning a visual label to a first object that is visible in the video data (the AR display 426 show visual labels to the objects visible, see Fig. 4 and par. [0051]) and assigning a radio label to a second object identified by the device data (also AR tagging physical objects with ID tags, such as wireless devices, see par. [0050])”.  
References are analogous art and they are reasonably pertinent to the particular problem with which the applicant was concerned because they identify objects in the field of view of the camera.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the above system as taught by Anderson, by incorporating the AR tags 420 as taught by Boeing (see par. [0051]).  


Regarding claim(s) 18, claim(s) is/are drawn to the method used by the corresponding apparatus in claim(s) 5 and is/are rejected for the same reasons used above.

Allowable Subject Matter
Claims 6-12, 14-16 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 6, none of the prior art cited alone or in combination provides the motivation to teach the following claimed limitations, with emphasize that it is each claim, taken as a whole, including the interrelationships and interconnections between various claimed elements make them allowable over the prior art of record, the device of claim 5, wherein the operations further comprise performing a correlation procedure that matches the visual label to the radio label, resulting in a correlated label.

Regarding claim(s) 7-12, claim(s) depend from claim 6 and is/are allowable for the same reasons stated above.

Regarding claim 14, none of the prior art cited alone or in combination provides the motivation to teach the following claimed limitations, with emphasize that it is each claim, taken as a whole, including the interrelationships and interconnections between various claimed elements make them 

Regarding claim(s) 15-16, claim(s) depend from claim 14 and is/are allowable for the same reasons stated above.

Regarding claim 19, none of the prior art cited alone or in combination provides the motivation to teach the following claimed limitations, with emphasize that it is each claim, taken as a whole, including the interrelationships and interconnections between various claimed elements make them allowable over the prior art of record, the method of claim 18, further comprising performing a correlation procedure that matches the visual label to the radio label, resulting in a correlated label.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANGEL L GARCES-RIVERA whose telephone number is (571)270-7268.  The examiner can normally be reached on Mon-Fri 7-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Twyler Haskins can be reached on 5712727406.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/ANGEL L GARCES-RIVERA/               Examiner, Art Unit 2698          

/TWYLER L HASKINS/              Supervisory Patent Examiner, Art Unit 2698